UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6506


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM TERRENCE CROSS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00010-RBS-1)


Submitted:   September 28, 2010            Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant         Pro Se. Laura Pellatiro
Tayman,   Assistant  United States        Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William   Terrence    Cross   appeals    the   district    court’s

margin   order   denying   his     motion    for     lack    of     personal

jurisdiction under Fed. R. Civ. P. 60(b).          We have reviewed the

record and find no reversible error.        Accordingly, we affirm the

district court’s order.        United States v. Cross, No. 2:03-cr-

00010-RBS-1 (E.D. Va. Mar. 11, 2010).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                   2